691 S.E.2d 18 (2010)
Freddie ROBINSON
v.
Rosa D. DULA, Assistant District Attorney/or Chief District Attorney.
No. 472P09-2.
Supreme Court of North Carolina.
January 28, 2010.
Freddie Robinson, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for Rosa D. Dula.

ORDER
Upon consideration of the conditional petition filed on the 4th of January 2010 by Plaintiff in this matter for Reconsideration, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 28th of January 2010."
Upon consideration of the petition filed by Plaintiff on the 4th of January 2010 in this matter for a mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in conference, this the 28th of January 2010."